 ACS INDUSTRIES, INC.383ACS Industries,Inc. and United Rubber,Cork, andPlasticWorkers of America,AFL-CIO 1, Cases16-CA-3813, 16-CA-3867, and 16-RC-5342February 4, 1971DECISION AND ORDERBY MEMBERS FANNING,BROWN,AND JENKINSOn August 14, 1970, Trial Examiner Owsley Voseissued his Decision in the above-entitled proceeding,finding that Respondent had engaged in certain un-fair labor practices within the meaning of the Nation-alLaborRelationsAct,asamended,andrecommended that it cease and desist therefrom andtake certain affirmative action as set forth in the atta-ched Trial Examiner's Decision. The Trial Examineralsomade certain rulings with respect to 15 chal-lenged ballots,' objections to the election conductedon January 22, 1970, and the holding of a new elec-tion. Thereafter, Respondent filed exceptions to theTrial Examiner's Decision and a supporting brief, andtheUnion filed cross-exceptions to the TrialExaminer's Decision and a memorandum brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this proceeding to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that no preju-dicial error was committed. The rulings are herebyaffirmed.The Board has considered the TrialExaminer's Decision, the exceptions, the cross-excep-tions, and briefs, and the entire 'record in the cases,and hereby adopts the findings, conclusions, and rec-ommendations of the Trial Examiner as modifiedherein.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the RecommendedOrder of the Trial Examiner and hereby orders thatiHerein called the Union2 The challenges were sufficient in number to affect the results of theelection as 29 votes were cast for and 24 againstthe Union .The Trial Examinerrecommendedthat 2challenges be sustained, that thechallenges to the ballots of 13 employees be overruled,and thatthe latterballots be opened andcounted bythe RegionalDirector. The TrialExamineralso considered a number of objections to the election and recommendedthat two be sustained.He further recommended that a new election be heldif the Union does not receivea majorityof thevalidvotes cast.While weagree that the 13 ballots should be opened and counted,we are at this timewithholding judgment on theobjectionsand shall rule thereononly in theevent the Union fails to achievemajoritystatus.Respondent,ACS Industries,Inc.,Miami,Oklahoma,its officers,agents, successors, and assigns, shall takethe action set forth in the Trial Examiner'sRecom-mended Order.4IT IS FURTHER ORDERED that Case 16-RC-5342 be,and it hereby is, remanded to the Regional Directorfor Region 16 to open and count the ballots of SamBunce,Tommy Sutton,Raymond Smith,Carl Ran-dolph,Mamie Kyser,Justine Vanover,Gene Van-over,Larry Sirmans,RobertAtkinson,CharleyBlalock,Robert Crider,Jack Chandler,and PaulTrimble,and to issue a revised tally of ballots and acertificationof representative ifUnited Rubber,Cork,Linoleum and Plastic Workers of America,AFL-CIO,receives a majority of the valid votes cast.In the event the said labor organization does not re-ctiive a majority of said votes,the Regional Directorshall transfer Case16-RC-5342 tothe Board for con-sideration of the objections to the election.4 1n footnote17 of the TrialExaminer's Decision,substitute"20" for "10"daysTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEOWSLEY VOSE,Trial Examiner:A complaint was issued bythe General Counsel in Case 16-CA-3813 against the Res-pondent onJanuary16, 1970, pursuant to a charge filed bythe Charging Party on November 17, 1969.The complaintalleged that the Respondent discharged or laid off eightemployees in November 1969 in violation of Section 8(a)(3)and (1) of the National Labor Relations Act, and that theRespondent had engaged in other acts and conduct consti-tuting independent violations of Section 8(a)(1) of the Act.Subsequently,on March 23, 1970, the General Counsel is-sued a complaint in Case 16-CA-3867,together with anorder consolidating Cases 16-CA-3813 and16-CA-3867.This complaint, which was issued pursuant to a charge filedby the Charging Party on February 1, 1970, alleged that theRespondent had discharged one additional employee on orabout January 29, 1970,in violation of Section8(a)(3) and(1) of the Act,and that it had engaged in further acts ofinterference,restraint,and coercion in violation of Section8(a)(1) of the Act.Meanwhile,on January 22, 1970,the Board'sRegionalDirector,Region 16, conducted an election among theRespondent's employees pursuant to a Stipulation for Certi-fication upon Consent Election (Case16-RC-5342). ThePetitioner in CaseI6-RC-5342 (theCharging Part y inCases 16-CA-3813 and16-CA-3867) timely filed objec-tions to conduct affecting the results of the election. OnApril 3, 1970,the Regional Director issued a Report onObjections and Challenged Ballots and Order Consolidat-ing Cases in which he directed that Case 16-RC-5342 beconsolidated with Cases 16-CA-3813 and16-CA-3867 forthe purpose of hearing, ruling,and decision on the objec-tions and challenged ballots.A hearing was held by me onApril 21-23,1970,atMiami,Oklahoma,on the unfair labor ractice allegations of thetwo consolidated complaintsanion therepresentation casequestions.All parties were represented by counsel and fullyparticipated in the hearing.Briefs submitted by all partiesafter the hearing have been fully considered.188 NLRB No. 65 384DECISIONSOF NATIONALLABOR RELATIONS BOARDUpon the entire record in the case, my consideration ofthe briefs, and from my observation of the witnesses, I makethe following:FINDINGS ANDCONCLUSIONSITHE BUSINESS OF THE RESPONDENTThe Respondent, a Rhode Island corporation having itsprincipal office inWoonsocket, Rhode Island, operates a)ant at Miami,Oklahoma, where it is engaged in the manu-acture of rugs, carpeting, and related products. During theyear prior tothe issuanceof the complaint the Respondentshipped more than $50,000 worth of finished products toout-of-State destinations.Upon the foregoing facts I find, as the Respondent ad-mits, that the Respondent is engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.IITHELABOR ORGANIZATION INVOLVEDThe Charging Party,UnitedRubber,Cork, Linoleum andPlasticWorkers ofAmerica, AFL-CIO,hereinafter calledthe Union,is a labor organization within the meaning ofSection 2(5) of the Act.III.THEUNFAIR LABOR PRACTICESA.BackgroundIn the latter part of 1968 the Respondent arranged withthe Oklahoma Industrial Authority to take possession of alarge building which had formerly been occupied by theCrane Plumbing Supply Company and to install variouskinds of carpetmaking equipment. The negotiations in 1968werehandled largely byRichardSchweitzer,theRespondent's vice president, whose headquarters are atWoonsocket, Rhode Island.Schweitzer, who was the principal actor for the Respon-dent in the events involved in this case, went out to Miamion April 15, 1969, to oversee the initial stages of the installa-tion of the complicated machinery used in the Respondent'scarpetmaking operations. Schweitzer remained in Miami 3weeks out of 4 until the end of June. Except for several daysin September, Schweitzer did not return to Miami untilThursday, November 6, 1969, just before the events in-volved in this case.At the time the installation of the machinery and equip-ment commencedJohn Weitz was sent out from Woonsock-et to be in charge. Weitz served as plant manager from thetime production operations commenced some time in Sep-tember until November 7, 1969, just before the dischargeswhich are the principal issue in this case.As the installation of machinery and equipment pro-gresseda number of the employees who were no longerneeded on construction work and who had shown them-selvesto be good workers were transferred to productionoperations. The Respondent planned to have over 400 em-ployees during peak operations and needed to do consider-able training of employees as there were no employees in thearea who were experienced in working on the complicatedmachineryand equipment used by the Respondent in itscarpetmaking operations.The Respondent found it neces-sary to recruit some experienced employees from rugmak-ing centers in Georgia.The Respondent's plant at Miami is set up to manufac-ture two main types of carpeting.One of these is tufted, orregular, carpeting.In the second-half of 1969,the market fortufted rugs was very poor and consequently the Respondentwas not making any tufted rugs on a production basis at thistime.Itwas making some samples,however.The secondtype of carpeting which the Respondent makes is indoor-outdoor carpeting, which ispproduced both in room-sizedrugs and 12-inch squares, called tiles.There are three main steps in the production of indoor-outdoor carpeting.The first step,if I understand the processcorrectly,is on what the Respondent terms the needle lineon which fiber is punched into a backing material calledscrim.To make plain indoor-outdoor carpeting a latex seal-er is added and material is put through a I20-foot-longdrying oven,which is the second step in the process. Ifcushion-backed carpeting is desired,a layer of polybutulenefoam is added,in addition to the latex and then the materialis put through the dryer.The third step in the process, whichis involved only where tiles are being made,is on what theRespondent terms the tile lines.On these two lines machinescut six 12-inch squares out of 6-foot widths of carpeting.On October 21, 1969,Curt Morris, a new employee of theRespondent,was sent to the Miami plant as a developmentengineer.As part of his assigned duties he was to effect achangeover in the type of tile being manufactured. Thenew-type tiles had the adhesive spread by machine directlyon the carpeting.Previously the Respondent had used atape with glue on both sides in an effort to furnish theproper adhesive quality.However,the Respondent foundthat this type of tile did not adhere to surfaces as well asdesired. Consequently,it decided to discontinue making theold-type tile and to concentrate on making the new typewhich is referred to in the record as "sticky-back"tile.When the Respondent commenced producing the sticky-back tiles it discovered that its tile-cutting machines wouldnot cut them properly into the desired 12-inch squares. Themachine became jammed with glue. The Respondentcommenced making numerous adjustments and changes onthe tile-cutting machines in an effort to solve its tile-cuttingproblems.This was the situation at the plant when VicePresident Schweitzer arrived there on Thursday afternoon,November 6, 1969,accompanied by George Botvin, theRespondent's president.There were several reasons for Schweitzer's and Botvin'svisit to' the plant at this time,according to Schweitzer'stestimony. For one thing the Respondent had scheduled atour of the plant by the county commissioners on Monday,November 10, and Schweitzer was to give a talk to thechamber of commerce that week.Two other factors contri-buted to the decision to visit the plant at this time.Schweit-zer testified that labor costs were very high per unit ofproduction at that time and also the Respondent was havingserious problems with the cutting of its new sticky-backtiles.They wished to do what they could to solve both ofthese problems on this visit.One of the first actions taken by Schweitzer and Botvinwas the replacement of John Weitz as plant manager withCurt Morris,who had been at the plant approximately 3weeks.This was announced to the employees on Fridaymorning,November 7. Weitz was placed in charge of theneedle fine. ACS INDUSTRIES, INC.B.The November 1969 Discharges andLayoffs inViolation of Section83) and(1) of the Act1.The employees decide to seek unionaffiliation;the November 10 unionmeeting;related eventsDiscussions among the Respondent's employees concern-ing the desirability of having a union in the plantcommenced in the second half of October 1969. TheRespondent soon became aware of these discussions, as isindicated in the comment of Plant Manager Weitz to severalemployees about the middle of October that"this place willnever go union.. .Botvin(the Respondent's president) willclose it down first."'These discussions led Sam Bunce andTommy Sutton,who worked on the oven line, to consultwith Joe Johnson,a representative of the Union.Johnsonsuggested obtaining the signatures of employees favoring aunion to determine if there was enough interest in the Unionto proceed further.Thereafter Bunce and Sutton circulated papers for em-ployee signatures.Bunce obtained the signatures of 9 em-loyees,Sutton secured about 20 signatures,and ClaudStarks signed up 8 or 9 employees on a blank piece of paperwhich he referred to as a petition."These signatures wereobtained in the plant during break and lunch periods andalso in the course of visits to the employees'homes. Bunceturned these"petitions" over to Union Representative JoeJohnson and arranged with him to hold an organizing meet-ing at the Rubber Workers'hall in Miami onMonday night,November 10. Bunce contacted other employees and as edthem to invite employees to the meeting.The meeting was held as scheduled.It lasted 1 1/2 hours.Shortly after the meeting got started Jackie Johnson, theforeman over the oven line,received a message at his homefrom an unidentified person that the employees were havinga union meeting.Johnson notified Weitz,then the foremanof the needle line, of the union activity then in progress, andWeitz in turn promptly informed Vice President Schweitzerof this development.When Weitz called Schweitzer between 8 and 9 p.m. thatnight,he informed Schweitzer,as Schweitzer himself testi-fied,that"he and Jackie Johnson were going to scoutaround and see what was going on." As Johnson and Weitztestified,they "rode around town"for "thertor forty-fiveminutes"looking for a union meeting,end ng up at theRubber Workers hall after the meetinghad apparentlyend-ed. Bunce testified that after he and two other employeesleft the meeting in Bunce's car and were about a block fromthe Rubber Workers'hall, Johnson started following him inhis car and that after doing so for about 2 blocks,Johnsonpulled up along side of Bunce's car and peered in. Johnsontestified that he did observe Bunce and the others in Bunce'scar earlier that evening,before he received the messageabout the union meeting,and that this did not occur nearthe Rubber Workers' hall. For reasons more fully discussedbelow,I credit Bunce's testimony concerning this incidentand find that Johnson's observation of Bunce in his caroccurred after the union meeting and that Johnson at leastiThis is the credited testimony of Justine VanoverWeitz was not ques-tioned about this incidentWeitz, when asked whether he had talked "to anyemployees about the union at all," replied that"It has come up in conversa-tion ...just a lot of kidding " I do not regard this testimony as contradictingVanover'sspecifictestimony quotedin thetext above. Weitz' threat to Van-over and the others is alleged in the complaint inCase 16-CA-3813 as aviolation of Section 8(aXI) of the Act This allegation is fully substantiatedby the evidence385suspected at that time that Bunce and the others in his carhad attendeda union meeting.James Jones, one of the employees on the take-up end ofthe oven line, testified that early the next morning, Tuesday,November 11, Foreman Johnson questioned him as fol-lows:Did you hear anything abouta meetinglast night? Isaid, "Yes." He said, "How many people were there?"I told him about 80 or 90 percent of^the employees werethere, and he wanted to know what it was all about, andI told him that I had told him all I could tell him. Heasked me-everything that I told him-everything youtellme will be in the strictest confidence and I told himI still couldn't tell him anything else.Johnson's testimony is as follows:Somebodysaidsomething to Jimmie Jones about ameeting ora gathering and Jones and myself and a fewother couples had been talking about getting togetherand listen to him play the guitar, because heis a realgood singer, and I asked him, "Did you all get together?Who was there? Did you get drunk?" He said, `No, itwas a unionmeeting." I said, "Oh," and I shut up.Q. Did you ask him who was there?A. In the initial question, yes, in regard that I thoughtitwas a bunch of them getting together to make music.Q. After he described it as being a union meeting, didyou ask him who was there?A. No.Imay be unduly skeptical, but I cannot believe that thissupervisor who admittedly had spent 30 to 45 minutes thenight before driving around town trying to locate a unionmeeting place, would infer upon hearing a reference to ameeting early the next morning that thiswas a reference toa social gathering. As appears below, Johnson reported toSchweitzer the morning after the union meeting that 80 to90 percent of the employees had attended the meeting. Un-der all the circumstances I cannot accept Johnson's versionof this conversation.When Schweitzer arrived at the plant the morning follow-ing the meetmg he asked Foreman Johnson, as Schweitzertestified, "what was going on." Johnson replied that "heknew therewas a meetingbut that as far as he had gathered80 or 90 percent of the people of the plant were there."Johnson added that he "had gone down to the RubberWorkers Hall and there wasn't anybody there." Johnsonimmediately went on to say, Schweitzer's testimony contin-ues, that "He had seen a couple of the fellows-he didn'tgive any names-riding around town."It is this testimony which leads me to acceptBunce'sversion of Johnson's following Bunce's car in preference toJohnson's. Since Johnson's observation of the employeesriding around town had no significance except in connec-tion with their attendance at a unionmeeting,I infer, fromJohsnon's reporting to Schweitzer his observation of theemployees at the same time he passed along to Schweitzerhis information concerning the unionmeeting, that Johnsonat least suspected that Bunce's outing was connected withattendance at the unionmeeting, that the incident occurredafter the union meeting, as testified to byBunce,and thatJohnson, in followingBunce,was engaging in surveillanceof employees attending the union meetmg.2After questioning Foreman Johnson concerning hisknowledge of the union meeting on Tuesday, November 11,Schweitzer went up to Gene Vanover and two others as theywere working in the plant and, according to Schweitzer s2 I conclude,as alleged in the complaintin Case 16-CA-3813,that thisconductconstituted interference, restraint,and coercion in violation of Sec-tion 8(a)(1) of the Act 386DECISIONS OF NATIONAL LABOR RELATIONS BOARDown testimony, asked them as follows: "I understand thatthere was a big meeting last night. What went on?" Vanoverparried the question. After Schweitzer commented that hehad heard that "just about everybody was there," Vanoveradmitted that he also had attended.Later thatmorningLonnie Spurgeon approachedSchweitzer about a raise. After Schweitzer said that hewould leave that to the discretion of the plant manager,Schweitzer stated, "We have got some weeding out to doaround here .... We have a mess to clean up." But, Schweit-zer added, "You are not one of the weeders outers."4That same morning Paul Skidmore, supervisor over theRespondent's tufting operations (Skidmore's supervisorystatus is discussed below in part IV), told Gene Vanover asfollows:Gene, you don't want to say nothing about the unionaround here .... I want you to know that none of thefactories under this ACS is represented by unions, andif you say anything you will be discharged.5Vanover further credibly testified that Skidmore said to himon this occasion, referring to the Union, that "there isn'tgoing to be any, because Botvin will move it out before aunion represents them." Skidmore was not called as a wit-ness.On the following day, Wednesday, November 12, Fore-man Johnson asked bothSam Bunceand Linda Zentzwhether they had attended the unionmeeting.When bothadmitted that they had, Johnson asked both "who all wasthere." Bunce declined to say, and Zentz said "everyone."Johnson was not questioned about his conversation withBunce. Johnson admitted asking Zentz, "Did you goanywhere last night," and testified that she replied, "I wentto a union meeting." Johnson immediately added that Zentzvolunteered thatEverybody went." I have found Johnsonto be unreliable in connection with his testimony concern-ing his conversation with James Jones and credit the testi-mony of Bunce and Zentz.62.The discharge of Tommy Suttonand Sam Bunce on November 12Both Sutton and Bunce were hired in July to work on theinstallationof machinery and equipment, Sutton as a pipe-fitter andBunce as awelder's helper.When the oven linewas put in operation both men were transferred to this3The testimonyquoted in thetext above is Schweitzer'sVanover's versionthat Schweitzer said, "I guess you knowthatI knoweverybodywas there,"is not inconsistent with Schweitzer'sNeither version, in my opinion, supportsparagraph7(c) ofthe complaint in Case 16-CA-3813,which alleges thatSchweitzer told the employees that Respondent"was maintaining surveil-lance of its employees'union activities and meetings"This allegation ishereby dismissed.However, Schweitzer'squestioning of Vanover, whenviewed in the light of the Respondent's surveillance of the union meeting andthe disenmmatory discharges and other coerciveconduct found below, vio-lated Section 8(a)(1) of theAct, asalleged in the complaint.4 Schweitzer explained his reference to "a mess" as follows "I was talkingabout the number of people that we had who were in trainingthat I had tolet go and the waste problem and the problemIhad withthe tile cutter "While Schweitzer's statement quoted in the text above is alleged in thecomplaint in Casel6-CA-3813 toviolate Section 8(aXl) of the Act, I findit too ambiguous to warrant such a conclusion.Thisallegationis herebydismissed.5 Thisthreat clearly violated Section 8(a)(1) of the Act,as alleged in thecomplaint in Case16-CA-3813.6Johnson's questioning of Bunce and Zentz on November 12, as well ashis interrogation of Jones onthe previousday, is alleged as a violation ofSection 8(a)(1) of the Act This conduct, particularly Johnson's inquiry of theemployees as to who attended the union meeting, isclearly proscribed by theActoperation. Sutton wasassignedto operate the foam machinewhich controls the mixture of the foam to be applied to thecarpeting. It was his responsibility on this job to adjustvarious dials and valves which control the viscosity and theweight of the mixture, which varies depending upon the typeof carpeting being run. At the time of his discharge Suttonwas assigned quality control duties and at the same time wastraining a new man on the foam machine. Sutton's qualitycontroll duties involved checking the amount of foam beingapplied both before drying and after the carpeting hadpassed through the oven. When he found that the weight ofthe foam was either over or under the weight specified,Sutton would have to adjust the ruler which determined thethickness of the foam, usually in accordance with the in-structions of Foreman Johnson. Even after adjusting theruler the foam would not remain the same thickness consist-ently. However, Sutton testified without contradiction thathe received no complaints from management about improp-er foam thickness.Bunce worked at the other end of the oven line as slitteroperator. The slitter operator controls the knives which trimthe selvage off the carpeting and cut the carpeting to thedesired widths and lengths. In connection with these duties,the slitter operator operates controls which guide and posi-tion the carpetingas it passesthrough the knives. At thetime of the discharges the Respondent was using nonpre-shrunk scrim as backing for the carpeting and it was shrink-ing in the drying process, the carpeting emerging from theoven at times only 12 feet, 1 inch wide, rather than theproper width of 12 feet, 4 inches wide. Extreme care had tobe exercised in positioning the carpeting to run through theknives with only 1-inch leeway, and almost constant atten-tion was required to see that the carpeting came out the fullwidth desired. But the slitter operator hag other duties also,including checking the thickness of the foam with a smallgauge and reporting variations in thickness. The slitter oper-ator controlled the operation of the wrapping machine, re-corded the footage going into each roll, and ticketed eachroll. The slitter operator also acted as leadman over the crewhandling the rolling, wrapping, and the disposition of thewrapped rolls of carpeting.Bunce credibly testified that on November 10, before theunion meeting, Foreman Johnson commented to him asfollows: "Bunce, you are doing a hell of a good job here.Just keep up the good work." Johnson, although later calledas a witness by the Respondent, did not deny Bunce's testi-mony in this regard.Both Sutton and Bunce received substantial wage in-creases after being assigned to production operations. Sut-ton was raised from $2.20 to $2.50 per hour and Bunce'swages went from $1.85 to $2.25 per hour. Several weeksafter being transferred to the foam machine, Sutton wasoffered a job by Plant Manager Weitz as foreman on thenight shift at $3 per hour and a guaranteed 50-hour week.Sutton said he would take the job at $3.25 per hour, but theRespondent refused to go along with this proposal.On Wednesday morning, November 12, the Respondentwas running some expensive tufted carpeting through theoven. Like the other carpeting made with nonpreshrunkscrim, it was coming out of the oven only 12 feet, 1 inchwide,making the trimming of the selvage very difficult.Schweitzer observed Bunce operating the slitter that morn-ing and cautioned him, as Schweitzer testified, that the ma-terial was "very narrow" and to make as narrow a cut as hecould on his side to avoid cutting too deeply into the mate-rial on the far side which he could not see. According toSchweitzer, he observed Bunce at varioustimesthat morn-ing, sometimes he was doing it right, and he told him to keep ACS INDUSTRIES, INC.it that way.But more often,Schweitzer testified,Bunce wasnot keeping the cut sufficiently narrow on his side.At 9:30 that morning both Bunce and Sutton were sum-moned to the office by Foreman Johnson. As Bunce credi-bly testified,CurtMorris,thenew plant manager,announced that the Respondent was having a "cutback,"and that they were"the first two to go."Schweitzer thenspoke up,saying that the Respondent had put them in theposition of leadmen and that they had let the Respondentdown.According to Schweitzer's testimony,he also toldthem thattheywere not sufficiently"qualityconscious."When Sutton inquired why he was being selected Schweit-zer mentioned that there were 10 thousand pounds of foamthat could not be accounted for and that the foam was toothick.It does not appear that Schweitzer even consulted Fore-man Johnson,the immediate supervisor of Sutton andBunce,before deciding to discharge them.Rather,Schweit-zer, as his testimony reveals,decided to discharge bothBunce and Sutton after observing them intermittently atwork for about 2 hours on the morning of November 12.After being discharged Sutton and Bunce went back tothe oven to get their belongings.Foreman Johnson was upon the catwalk.According to Sutton,Bunce asked Johnson"What's the real reason for us being fired?"Johnson replied,Sutton's testimony continues, "Well, I heard you and Tomwere the ones that got the union started."Bunce's testimonyis to the same effect. Johnson denied making any suchstatement.His version of the conversation is as follows:Sam Bunce come up the side of the machine and hesaid,"Say, can you tell me the real reason we gotfired?"He said, "Was it because of the union activity?"I said,"Man, I don'tknow."I said,"Iknow nothingabout it and I got my tail chewed the same as you did.I have found Johnson's credibility wanting in other respectsand do not credit his testimony on this point.I credit themutually corroborative testimony of Sutton and Bunce.Around November 20 or 21,Bunce encountered Foreman Weitz at Billy's Pool Hall.According to Bunce, heasked Weitz"what we got fired over." Weitz answered, "Iguess it was the union....Imight be down there with youin a couple of weeks." While admitting to a conversationwith Bunce on this occasion,Weitz denied attributingBunce's discharge to his union activities.While Weitz wasno longer in the Respondent's employ at the time of thehearing and thus was not an interested witness in this sense,his testimony as a whole nevertheless strongly favored theRespondents position.At times,in an apparent effort tobolster the Respondent's case,he gave testimony aboutmatters about which he was not adequately informed. Onthe other hand,Bunce,while an interested witness, im-pressed me as attempting to be truthful.It would be contra-ry to my impression of Bunce for him to have made up thistestimony out of the whole cloth.Accordingly,IcreditBunce's testimony.3.The discharge of the tile lineemployees on November 12 to 14As foundabove, when Schweitzer and Botvin arrived atthe plant on November 6, the Respondent was experiencingdifficultywith its two tilecutting machines; theywould notcut the tilesproperly.On Saturday,November 8, throughWednesday,November 12, the Respondent did not run anyof the newtypesticky-back tiles (on Monday,November 10,the Respondent made a demonstration run of theold-typetiles for the benefit of the county commissioners).The Res-pondent was seeking by trial and error to readjust the ma-387chines so that they would cut the tiles properly.The tworegular tile machine operators,Raymond Smith and CarlRandolph,were actively engaged in this experimenting onSaturday and Monday.Employees were brought in from themachine shop on Tuesday and Wednesday to continue theexperimenting.Smith and Randolph were assigned bothdays to help in the construction of additional racks neededin the plant.The other tile line employees were either reas-signed to otherjobs or were told not to report for duty. OnWednesday,as Schweitzer testified,he concluded that theRespondent was not going to be able to cut the new-typetileswithout using a release paper. (For a week or two theRespondent had been unsuccessfully attempting to cut thetileswithout any release paper although the samples cut atWoonsocket had had a release paper attached.)Using a thinsheet of plastic as a release paper,the sticky-back tiles cutsatisfactorily.The problem remained,according to Schweit-zer, of obtaining prompt delivery on sufficient quantity ofplastic needed to go into full production.Mamie Kyserwas one of two inspectors on one of the tilelines. She was the senior employee of all four inspectors.Kyser testified that her work had never been criticized. DonRickard,Kyser's immediate foreman on the tile line, wasnot called as a witness.Kyser attended the November 10 union meeting andthere signed a petition authorizing the Union to representher.Kyser did not work November 11, Veterans Day, and onWednesday,November 12,Kyser was assigned to the nee-dle line.After Kyser completed her shift that day at 4:30p.m., John Weitz,who was then the foreman over the needleline, informed her that she was being laid off,that the Res-pondent was cutting back production.When Kyser inquiredhow long she would be laid off, Weitz told her it would be"for good."Raymond SmithandCarl Randolph,as stated above, weretheRespondent's two tile machine operators.As statedabove,the tile machines cut 6 feet rolls of carpeting into12-inch by 12-inch squares.Smith and Randolph both at-tended the union meeting on November 10 and signed theunion authorization petition on this occasion.The tile machine operators were responsible for threadingthe carpet into the machines,and while the machines wereoperating had to see that the right oil and cutting pressureswere maintained.They were also responsible for seeing toit that the tiles were properly boxed after they were cut.After each shift the tile machine operators had to service themachines,mark the carpet,and every other day the tilemachine operators customarily installed new knife blades.The length of time spent by them on this after-shift servicingwas left to their discretion.After Smith worked on the tile line about 3 weeks, he wasmade leadman on the night shift,where he was in charge ofabout six other tile line employees.At this time Smith wasgiven a 25-cent-per-hour increase to $2.25 per hour, thesecond wage increase Smith received while on the tile line(Smith had been given a 20-cent-per-hour raise only about2 weeks earlier).Smith was frequently complimented con-cerning the quality of his work by the Respondent's supervi-sors.Not long before Smith'sdischarge the Respondentoffered him a foreman's job but Smith refused,saying thatwith all his overtime he could make more money on thetimeclock.Only a few days before Smith was discharged Smith in-quired of Schweitzer about his prospects with the Respon-dent, ,explaining that he wanted to trade cars.Schweitzer, asSmith testified,told him,if you want to trade, go ahead.He said, "You will never have to worry about ever 388DECISIONSOF NATIONALLABOR RELATIONS BOARDbeing fired and the only way you will ever leave hereis quit, as far as I am concerned, and you can retire withthe company."This testimony is not denied by Schweitzer.Randolph, like Smith, was given a 25-cent-per-hour wageincrease while on the tile line, raising his wages to $2.25 perhour. Randolph also was frequently complimented by theRespondent's supervisors about doing a good 'ob.On Tuesday morning, November 11, Smith and Ran-dolph were told by Paul Trimble to assist him in installingracks. Smith and Randolph continued doing this work untilThursday noon, November 13, when Schweitzer and Weitzcame over to where they were working. Then the followingensued, according to Smith's credited and undenied testi-monick Schweitzer said, "Boys, don't get me wrong." Hesaid, "There's nothing wrong with your work," but hesaid, "due to difficulties we are having, you know, thetilemachines are down, and we are experimenting withthe adhesive backing, and the ovens are down," and hesaid, "We are cutting back and we are going to have tolet you go." And I said, "You are laying us off?" Hesaid, "No, we are letting you go period." He said, "Youare not good production personnel and you don't havea future with this company." And I said, "Dick, that'sthe first time I ever had a man to fire me and tell meI wasn't doing a satisfactory job." He said, "I didn't saythat." He said, "Your work has been excellent," and hesaid, "We don't have any complaints about your workat all, but we just have to let you go."Justine Vanover'sjob was to catch the tiles as they cameout of the tile machine, stack the tiles, and toss them to theinspectorsbelow her, throwing out the selvage in the pro-cess.Vanover credibly testified-that her foreman, Don Rick-ard, had recently complimented her on "the real good job"she wasdoing under difficult circumstances in handling thesticky-back tiles. Rickard was not calledas a witness.Vanover attended the union meeting on November 10and signed the union authorization petition at the meeting.On November 10, Vanover had been instructed not toreport for work on November 11 and 12. On November 13she received word not to report to work and to check withher foreman Don Rickard by telephone on Friday morning,November 14. Unable to reach Foreman Don Rickard bytelephone on Friday morning, November 14, which waspayday, Vanover went to the plant at 1 p.m. She askedRickard about her check and when she was supposed tocomein to work. When Rickard evaded answering Vanoverrepeated her question. Rickard left to make a telephone call,returning a fewminutes later and the following occurred,according to Vanover's credited and undenied testimony:[h]e said "Well, Justine, I am supposed to terminateou." I said, "In other words, you are saying that I amtired?"And he said, "Yes." He said, Its not mydoing."He said, "I have argued with Dick-DicSchweitzer-and he told me that, I am supposed toterminate you."Pursuant toRickard's suggestionVanoverwent toSchweitzer's office and asked him why she had been fired.Vanover testified that Schweitzer told her, "Your work isunsatisfactory."When Vanover reported Schweitzer's ex-planation back to Rickard, he observed, according toVanover's undenied testimony, "Well, Justine, you knowthat's not true.... My hands are tied.... I am sorry....Ihave to do what they tell me."As Vanover left the plant on Friday, November 14, shenoticed that her tile machine was in operation and thatBetty Clark, who had not attended the November 10 unionmeeting, was doing her job.4.The layoff of Gene Vanover andRonnie Tuns on November 12Gene Vanover was hired early in August as an acetylenetorch operator and when production work commenced wasassigned to the job of forklift operator.Ronnie Tims washired in April as a laborer on construction work and at someundisclosed time was transferred to the job of tufting-ma-chine operator.Vanover attended the union meeting on November 10and signed the union authorization petition at that time.Tims apparently did not attend the union meeting.7Schweitzer approached Vanover at his work about 6 p.m.on November 1p2, and told him that he had some `badnews"for him.According to Vanover's credited testimony,Schweitzer said that he had talked to John Weitz and DonRickard and"neither one of them want me to let you go,"but "production was down" and he wasgoing to "let [Van-over] off for a couple of weeks."In Vanover'swords,Schweitzer concluded with the following suggestion: "CallDon or John in a couple of weeks."8When Vanover called Rickard about 2 weeks later, Rick-ard said he would check into the matter and call Vanoverback.However,Rickard did not call Vanover back. WhenVanover called again,he was told that the Respondentcould not use him at that time.On November 12, Schweitzer informed Tims that he wasgoing to have to lay off Tims and a couple of other employ-ees. Schweitzer, afer mentioning the difficulties which theRespondent was experiencing getting the tufting machinesto operate roperly, said, "We have a man coming in fromthe Singer Company to get it straightened out ... As soonaswe get itstraightenedout,we will call you back."Schweitzer assuredTims that his work was all right,and saidthat the Respondent would call him back within 2 or 3weeks.On Friday, December 5, Weitz called Tims at his homeand told Tims that,after talking to Schweitzer and Botvinon the telephone,he had"got it straightened out as to whyyou were laid off" and to come in the following day whenSchweitzer and Botvin would be at the plant.Tims talkedwith Schweitzer the next day at the plant.After mentioningthe letter which he had received from the Board(on Novem-ber 17,1969, the Union had filed with the Board'sRegionalOffice unfair labor practice charges based on the separationof Tims and the others and also a representation petitionunder Section 9 of the Act),Schweitzer said that he wasputting Tims back to work,as he had said he would.Tims reported back to work on Monday, December 8.After he had helped a welder for 2 hours,supervisor PaulSkidmore put him on a tufting machine.Later Skidmorehad the following conversation with Tims:He asked me,he said,"You didn't sign a union card,did you?"I said,"No." He said, "I tried to tell them^ou didn't." I said, "Who did yonyou try to tell?"He said,Dick(Schweitzer)and Joh (Weitz). " He said,"Would you sign one if it came up again?" And I said,"No."7 In response to a question from Schweitzer at the time he hired Tuns, Timsindicated that he thought that a good union was a very desirable thing8 Schweitzer's version of this conversation is not at odds with Vanover's,set forth above ACS INDUSTRIES, INC.The foregoing is Tims' undenied testimony. Still later thatday Skidmore observed to Tims as follows:You know, I come from down at Dalton, Georgia, andthat's the carpet center of the world, and I don t knowof one carpet mill down there that has a union. He said,"So a union is no good in a carpet mill," and he said,"George (Botvin) can do more for us here than anyunion can."5.TheRespondent's contentions;conclusions389largely inexperienced employees in operating complicatedmachinery and equipment. Some employees were switchingback and forth between production operations and con-struction work. Some of the equipment was malfunctioningdue to no fault on the part of the employees and this contri-buted to idle time and increased costs. Although the Res-pondent succeeded in making the two tile machines operatesuccessfully on November 12, the Respondent not longthereafter discontinued using those two tile machines alto-ether, substituting one new larger and faster machine.Thus, the Respondent was experimenting with productionmethods. Higher costs are not to be unexpected in suchridfios oexperimentaton.Vice President Schweitzer testified that when he and Prespe[dent Botvin arrived at the plant on November 6, he alreadyis difficult for me to believe that with the Respondentpyattempting to build up its workforce to manytimes its thenhad made plans for a cutback in employment, that the laborlevel of 65 employees the Respondent would permanentlycosts for the Miami plant were grossly excessive, that thesever the employment of satisfactory and proficient em-Respondent had hired a number of employees for trainingplo ees that it had spent time and moneytraininunless itpurposes, and that he wanted to get rid of any excess em-had an ulterior motive for doing so. The cases of Tile Ma-ployees immediately. Schweitzer also gave as an additionalchine Operators Smith and Randolph are particularly inreason for reducing employment the problems which it waspoint.We Respondent makes no claim that they were nothaving adapting its tile machines so that they would cut itsproficientoperatorson these complicatedmachines.new sticky-back tile properly. Until these problems wereSchweitzer admitted that he told both employees when hesolved, theRespondentwould need less employees.discharged them that "they had done a good job in theSchweitzer admitted that he decided that the employees toplant, that he was sorry to have to let them go." Yet onbe separated at this time were to be permanently dischargedNovember 13, the day after the Respondent admittedly hadrather than temporarily laid off.solved the cutting problems on the machines and knew thatSchweitzer testified that he informed Curt Morris, whomitcould resume production on the machinesas soon asSchweitzer and Botvin had just named as plant manager,delivery was received of the plastic release paper, the Res-that he, Schweitzer, would make the cutbacks, rather thanpondent permanently discharged both Smithand Ran-Moms. Moms had been at the Miami plant less than 3dolph.9 Justine Vanover is another experienced employeeweeks at this time. Schweitzer himself, at the time he madeon the tile line whom the Respondent permanently dis-the decision regarding the discharges, had been at the Mi-charged rather than temporarily laying her off, althouasami plant only a few days since the end of June. In the casesSchweitzer admitted she was a 'good worker.' Inofmost of the employees whose discharges are here in-Schweitzer's words, "she had been one of the ones pushingvolved, Schweitzer made the decisions as to who would beus for a raise" and in his view would be back at the plantlet go without consulting the immediate supervisors of thepressing to be put back to work.affected employees.The Respondent's action in Permanently discharging em-The cutback affected 14 or 15 out of 60 to 65 employees,ployees for whom it temporarily had no work was in con-most of whom were discharged after the union meeting ontrast with its past policy. Previously it had tried, by shiftingNovember 10 (so far as the record shows, only two employ-employees about the plant and by transferring them fromees were discharged before the union meeting). In otherproduction to construction work, to avoid even short peri-words, this was a sweeping reduction in force amounting toPods of layoff. The fact that this change in policy was put into20 to 25 percent of the workforce. The extent of the cutbackeffect but 2 days after the Respondent was informed that 80is somewhat surprising in view of the fact that the Respon-to 90 percent of its employees had attendeda union meet-dent was diligently striving to build up its production at theing, suggests the latter action of the employees may havenew Miami plant. The Respondent had ample orders for itsbeen a factor in the Respondent's action inadopting theindoor-outdoor carpeting, including its new sticky-backnew tough policy.tiles.Almost simultaneously with the discharges, SchweitzerThe Respondent's explanation for the selection of thewas announcing in a speech to the Miami Chamber of Com-various individual employees for discharge, when viewed inmerce that the Respondent hoped to be employing 250 em-the light of all the facts, appear to be the kind of complaintsployees within 6 months, with an ultimate goal o over 400that almost any employer can dig up after the event toemployees. The Respondent had 160 employees at the timejustify his decision. Few employees do such a perfect jobof the hearing in April 1970.that their employer cannot refer to some shortcoming of theWhile the problems which the Respondent was havingemployees as ustifying the decision to dischargethem. Inwith the tile machines may have warranted some temporarya new plant dike the Respondent's, with the Respondentlowering of the Respondent's employment levels at the timestarting up operations with inexperienced employees onof the discharges here involved, a fact of which cognizancecomplicated machines with few experienced supervisors towill be taken in the remedy herein ordered, I am not per-train them, the possibilities of the employer pointing tosuaded by the Respondents general explanations concern-errors by the employees are greatly increased.ing the need for theermanent severance of such a larpgepercentage of its workforce at this time. I discuss below thev Schweitzer's eRespondent's contentions regarding those of the discharedgemployees as to whom the Respondent gave an explanationfor their selection.While the Respondent's labor costs at the Miami plantwere undoubtedly high,excesslabor costs are almost inev-itable in connection with the starting up of any new manu-facturing business.Here the Respondent was trainingxplanation for permanently discharging Smithand Ran-dolph rather than layingthemoff is scarcely believable Thus,Schweitzertestified that he thought it would be from 6-8 weeks before the tile machineswould be running again, and that he did not want any of the dischargedemployees coming back and pestering the office for their jobs Productionwas actually started on one of the tile machines on the following day and over8,000 square yards were produced during the week ending November 21 Butneither Smith nor Randolph was called to work 390DECISIONSOF NATIONALLABOR RELATIONS BOARDIn the case of Sutton and Bunce the Respondent claimsthat they were not performing their jobs properly and didnot have the potential to do so.Schweitzer reached thisconclusion,so he testified,after observing them on and offfor about 2 hours on the morning of November 12, whentufted carpeting was beingput throughthe oven.This is atype of carpeting which was processe only very infrequent-ly at the plant.However,neither Bunce nor Sutton previous-ly had been seriously criticized because of the manner inwhich they were performing their work.Bunce had but 2days earlier been praised by Foreman Johnson for the kindof a job he had been doing.Earlier the Respondent hadoffered Sutton a job as foreman on the night shift, whichattests to the Respondent's opinion regarding his potentiali-ty at that time.According to the Respondent,on the morning of Novem-ber 12,Bunce was not guiding the carpeting through knivesproperly,with the result that the product was too narrowand there was an excessive amount of waste.Bunce, says theRespondent,was also guilty of permitting seconds to passas first quality material.Schweitzer admitted that it requiredconstant attention to the controls to avoid wastage on thecarpeting with the very narrow selvage then being run. But,as found above,the slitter operator had other duties besideskeeping his eye on the guidance control and it was difficultto do everything at once.Schweitzer also testified concerning confusion betweenSutton and Bunce as to the precise duties of each.I agreethat the record does show confusion in this regard.Howev-er, in my opinion this stemmed from a failure on theRespondent's part clearly to define their respective dutiesand adequately to supervise them in the performance oftheir duties.Such supervision would have entailed sufficientguidance by their foreman to enable them to avoid thedifficulties which Schweitzer said he observed on the morn-ing of November 12. As it turned out, Bunce and Sutton'ssupervisor,Foreman Johnson,were relieved of their super-visory duties about 2 months later.With the exception of Mamie Kyser,theRespondentmade no effort to explain the selection of the four tile lineemployees for permanent discharge.Ihave mentioned thecases of Tile Machine Operators Smith and Randolphwhom Schweitzer admitted"had done a good)ob"and alsothe case of Justine Vanover,another admittedly "goodworker."However,regarding Mamie Kyser, who was dis-charged by John Weitz,the foreman over the needle line,the Respondent offers various explanations. Weitz testifiedthat when Kyser had worked on the needle line earlier, fromabout July 16 to September 16, "the boys that were runningthe line were raising heck with me that she wasn't doing herjob."Weitz'testimony continues,"I took her and put heron the tile machine and I started getting it from the girlsdown there and they were saying the same thing." PlantManager Moms testified that it was reported to him by oneof the girls on the tile line that Kyser refused to rotatepositions on the tile line.Thus,theRespondent's caseagainst Kyser is based solely on complaints received fromother employees concerning her work both on the needleline and the tile line.But Kyser had not worked regularlyon the needle line for about 2 months and this complaintwas clearly stale.There is no evidence that the Respondentever communicated either of these complaints to Kyser. Theforeman over the tile Imes,Don Rickard,who was presuma-bly most familiar with the quality of Kyser's work,was notcalled upon to testify.As to the report that Morris receivedabout Kyser's refusing to rotate,there is no evidence thatrotating was required by the Respondent.Indeed,the testi-mony of Ruth Jones,who worked on the other tile line,indicates that rotating positions was optional with the em-ployees.Schweitzer's "main reason"for discharging Gene Van-over, as he testified,was to make room for Ronnie Cnderso as to avoid having to send Cnder back to Georgia. TheRespondent had recruited Crider in Georgia.So Schweitzergave Crider Vanover's job on the forklift and let Vanovergo Schweitzer testified at this point,"a lot of these peoplewere hard workers and I had nothing particular againstthem except I was cutting back at this point."10This testi-mony might explain a temporary layoff for Vanover, but itdoes not explain why the Respondent did not recall Van-over when work picked up, as Schweitzer had said the Res-pondent would do when he laid Vanover off. As foundabove,the credited and undemed testimony of Vanoverestablishes that,unlike the other employees discharged atthis time and like Ronnie Tims,Vanover was not dischargedbut was merely temporarily laid off.Itwas not until Van-over sought to go back to work in accordance withSchweitzer's instructions that he discovered that his tempo-rary layoff was in fact a permanent one.Ronnie Tims,who also had been temporarily laid off onNovember 12, was recalled to work 3 weeks later,after theUnion had filed unfair labor practice charges challengingthe discharge of Tims and others.The conversation betweenSupervisor Skidmore and Tims,quoted above,casts light onthe Respondent'smotives in recalling Tims and refusing torecallVanover.In this conversation Skidmore obtainedfrom Tims his assurance that he was not in sympathy withthe Union and would not sign a union card 'if it came upagain."In contrast,as found above,Vanover,unlike Tims,had attended the November 10 union meeting and hadsigned the union authorization petition at the meeting.RecapitulationIhave concluded that the Respondent had an ulteriormotive in discharging the employees here involved on No-vember 12 to 14, 1969. Various factors contribute to thisconclusion. The Respondent at this time discharged a sub-stantial percentage of its entire workforce at a time when itwas generally attempting greatly to expand its complementof employees. The Respondent had spent considerable timeand money training inexperienced employees to operatecomplicated machinery and equipment; yet on November12 to 14 the Respondent permanently discharged a numberof these operators, some of whom the Respondent in effectconcedes to be proficient operators. This permanent se-verance of efficient employees from the payroll was in sharpcontrast to the Respondent's past policy.The timing of the discharges, commencing less than 2days after 80-90 percent of the Respondents employeesattended a union meeting (a fact of which the Respondenthad been informed), and the marked change of policy whichthe discharges represented, give rise to the inference that theemployees' action and the employer's subsequent actionwere not wholly unrelated. The inclusion of Sutton andBunce,the two original instigators of the union movementat the plant, in the group to be discharged also has a bearingon the Respondent s underlying motivation in effecting thedischarges.In view of Foreman Johnson's revealing com-ment to Sutton and Bunce immediately after their dischargeabout their being "the ones that got the union started," theinclusion of Sutton and Bunce among the dischargees can-10 Schweitzer added in what appears to be an afterthought that Vanoverwas not good at paper work that he had checked in the office and found thatVanover was not turning in his tickets ACS INDUSTRIES, INC.not be regarded as fortuitous.And it will be recalled thatMoms told Sutton and Bunce at the time of their dischargethat they were"the first two to go." The inclusion of theoriginal promoters of the union movement in the groupdischarged,of course,made the objection lesson posed bythe sudden discharge of the group of union sympathizers allthe more effective.Under all the circumstances I conclude that theRespondent's explanations for the selection of individualemployees for discharge on November 12 to 14 were largelypretextual and that a significant factor in the Respondent ssweeping reduction in force on this occasion was, as indica-ted above,the Respondent's desire to pose an object lessonas to the possible consequence of affiliating with a union.The discharges of the seven employees and the layoff ofRonnie Tims,therefore,were violative of Section 8(a)(3)and (1) of the Act."C.The Discharge of Claud Starkson January 28, 1970Starks was hired as a laborer on construction work in July1969 and after production work started he was transferredto operating the console on the oven line. The console wasa control panel containing approximately 30 controls andgauges for regulating, among other things, the speed of thecarpeting through the oven and the temperature and airpressure in the oven. Careful attention to the movement ofthe carpeting through the oven and accurate synchroniza-tion of the controls was required, particularly when foamwas being applied to insure that a proper quality productresulted.On January 12, 1970, a little over 2 weeks before Starks'discharge, he was given a written reprimand by the Respon-dent for alleged negligent operation of the oven on January6 and 7, 1970. There is no assertion by the Respondent ofany other or further complaints concerning Starks' work.Starks became interested in the Union in the early dayswhen Bunce and Sutton were obtaining signatures on the`etitions" to determine the extent of employee interest intheUnion. Starks visited employees' homes with Bunceseeking such signatures and himself succeeded in obtainingthe signatures of eight or nine employees on the "petitions.Starks subsequently made himself conspicuous as a unionsupporter at one of the meetings conducted by Plant Man-ager Morris before the election in an effort to dissuade theemployees from voting for the Union. In the question andanswer period which followed the meeting on January 20,Starks challenged Morns' assertions concerning the lack ofneed for a union and for paying high union dues. In thecourse of his remarks Starks mentioned the reprimandwhich he had received and expressed the opinion that it wasunjustified in view of the fact that he was having to performthree mens'jobs at the time. Starks acted as an observer forthe Union at the election, which was held on January 22,1970.Before discussing the actual circumstances of Starks' dis-charge the following facts concerning Starks' record beforehe was hired by the Respondent should be noted. On Au-" I would reach this conclusion even if the Board should disagree with theinference which I have drawn that the Respondent knew or suspected thatBunce and Sutton were the leaders in the union movementUnder the cir-cumstances of this case the discharge of such a substantial percentage ofemployees on the heels of a union meeting which the Respondent had reasonto believe had been attended by 80 to 90 percent of the employees, in myopinion, tended to discourage membership in the Union,regardless of wheth-er the Respondent was aware of the union sympathies of the individualemployees involved391gust 8, 1968, Starks was hired by U.S. Metal Container Co.inMiami. On September 4, 1968, while in the employ of thecontainer company, Starks becameengaged in an alterca-tion with a fellow employee over a used-truck transaction,in the course of which he cut the other employee with apocket knife in the stomach and elsewhere and seriouslyinjured him. Starks was promptly fired by the containercompany as a result of this incident. In December 1968,Starks pleaded guilty in district court to thecrime of assaultand battery with a dangerous weapon. The district court,finding that Starks "is a person of good character and hasnever previously been convicted of any crime," put him onprobation for 3 years.On January 26, 1970, the district attorney,passingthrough the plant in connection with some business whichhe had there, noticed Starks working on the oven. He askedPlantManager Moms if he was aware that Starks had acriminal record and said he had been looking for Starks buthad lost contact with him.12 On the following day a deputysheriff came to the plant, arrested Starks, and took him offtojail. Starks was released the next day after he was ascer-tained that due to a misunderstanding or faulty advice froma probation officer, Starks had been sending monthly re-ports to the probation officer rather than to the districtattorney.After being released from 'ail on January 28, 1969,Starkswent back to the plant and asked Plant Manager Morrisabout his job. Moms said he was letting Starksgo becausehe had failed to list a former employer on his employmentapplication form.Moms added that he would not havehired Starks had he given the full information requested onthe form.Starks had not listed on the application form which hefilled out about July 2, 1969, his employment for about amonth by the container company. Starks had disclosed onhis application form that he had been convictedof assaultand given a suspendedsentenceof 3 years. A security checkdated August 22, 1969, made by theMiamiPolice Depart-ment at the request of the Respondent, erroneously reported"No Record with Miami Police Dept.,,Less than a month after Starks' discharge President Bot-vin returned to the plant on another visit. Encountering anew employee, Laverne Connell, Botvin asked him if he hadbeen hired before or after the election. Ascertaining thatConnell had been hired after the election, Botvin asked,"Do you know anything about how the people feel aboutthe union?" Connelll replied, "As far as r know, there isn'tvery many people in here that thinks much about the Uni-on. ' During this conversation, according to Connell's un-contradicted testimony, Botvin commented that "the manrunning the oven was more interested in the umon than hewas in his job and he had to let him go."The Respondent contends that Starks was discharged be-cause he furnished it with an incompleteand misleadingemployment application form and becauseof his negligentoperation of the oven for which he had reprimanded previ-ously. There is no suggestion by the Respondent that Starksfailed properly to operate the oven console after receivingthe reprimand. In my opinion, this contention is but a make-weight.Regarding the allegedly misleading applicationform, it is clear that Starks did disclose on the form that hehad been convicted of an assault and given a 3-year sus-pended sentence. Had the Respondent really been con-i2Morris sometime in the past week had beenadvised byan employeewho had workedat the container company at the same time as Starks didof the incident whichled to Starks' dischargeby thatcompany and of thefact ofStarks' criminalrecord.Moms promptlycontacted the containercompany for further informationaboutthe incident. 392DECISIONS OF NATIONAL LABOR RELATIONS BOARDcerned about the past record of applicants for employmentit could have obtained further information from Starks be-fore putting him to work.Instead,it put Starks to work anddelayed for well over a month before obtaining a securitycheck from the Miami Police Department.These facts hard-ly evidence the genuine concern,which the Respondentnow professes to have,about keeping potentially trouble-some employees off its payroll.Starks had been in the Respondent's employ almost 7months at the time of his discharge.In this period of timeany tendency on Starks'part to engage in violent conductlikely would have revealed itself.However,no claim is madeby theRespondent that Starks ever conducted himself otherthan peaceably while in the Respondent's employ. Morrisadmitted that Starks had not presented any disciplinaryproblems during hisperiod of employment.I have mentionedStarks'conspicuous support of the Un-ion at one of the preelection talks given by Plant ManagerMorris before the election and also the fact that Starks actedas a union observer at the election on January22, 1970. Lessthan a week later the Respondent removed him from thepayroll.About a month later, as found above,PresidentBotvin commented to a new employee about having had toget rid of the man running the oven because he had becometoo interested in the Union.Underall the circumstances ofthe case,and beanng in mind the Respondent's past dis-crimination against union supporters in November, I con-clude that the Respondent seized upon the employmentapplication discrepancy as an excuse for ridding itself of anemployee who had become objectionable to it because of hisactive advocacy of the Union.Starks'discharge violatedSection 8(a)(3) and(1) of the Act.IVTHE REPRESENTATION CASEA.The ChallengedBallots1.The discharged employeesThe Board agent conducting the election on January 22,1970, challenged the ballots of Sam Bunce, Tommy Sutton,Raymond Smith, Carl Randolph, Mamie Kyser, JustineVanover, and Gene Vanover because their names did notappear on the eligibility list. I have found that all seven ofthe above-named employees were discharged in violation ofSection 8(a)(3) and (1) of the Act. Accordingly, they re-tained their status as employees and were entitled to vote inthe election. I recommend, therefore, that the challenges beoverruled and that the Regional Director open and countthe ballots of the seven above-named employees.2.Sammie SchmidtThe Board agent also challenged the ballot of SammieSchmidt because her name did not appear on the eligibilitylist.The parties stipulated at the hearing that Schmidt sname did not appear on either the so-calledExcelsior11 listfurnished byithe employer or on the election eligibility list.Schmidt had left the Respondent's employ before the elec-tion. The Respondent presented no evidence indicating thatSchmidt had a reasonable expectancy of employment in thenear future. In fact the Respondent introduced no evidenceat all beanng upon this issue. Under the circumstances Irecommend that the challenge to the ballot of SammieSchmidt be sustained.13Excelsior UnderwearInc,156 NLRB 1236, 1239,et seq3.The ballots of alleged supervisorsThe Union challenged the ballots of seven alleged super-visors, includingPaul Skidmore and Paul Trimble. In itsbnef to the Trial Examiner the Union has apparently aban-doned its challenges,except in the cases o Skidmore andTrimble.In any event I find the evidence insufficient toestablish supervisory authority within the meaning of Sec-tion 2(11) of the Act in the casesof LarrySirmans,RobertAtkinson,CharleyBlalock,Robert Crider,and Jack Chan-dler. I recommend,therefore,that the challenges to theballots of these five employees be overruled.Paul Skidmorewas in charge of the installation and oper-ation of the machines and equipment used on the tuftingline. The Respondent had no other supervisor over this areaother than the plant manager.Skidmore gave employeestheir various assignments in the morning,changed theirassignments during the day, changed their work schedules,assigned overtime work, and granted employees permissionto leave early.Skidmore was hourly paid, punched a timeclock, andworked along with other employees in the tuftmg area to anextent which is not clearly disclosed in the record. However,Skidmore was paid $3.25 per hour.When Sutton was of-fered ajob as foreman on the night shift,the Respondentoffered him only $3 per hour. Skidmore's hourly wages was$1.05 per hour more than Tims', one of the Respondent'smost proficient tufting machine operators.PlantManager Morris consulted Skidmore,who ob-served the tufting line employees on a continuous basis,about wage increases for tufting line employees. Morris alsomet with Skidmore at the beginning of each week to outlinethe program for the week and relied on Skidmore's rec-ommendations concerning the level of employment in thetufting area.Upon the foregoing facts I conclude,despite Morris' con-clusionary testimony to the contrary,that Skidmore was asupervisor within the meaning of Section 2(11) of the Act.I recommend,therefore,that the challenge to the ballot ofSkidmore be sustained.Paul Trimbledoes maintenance work of all kinds. Heoccasionally has helpers,but he does as much work with hishands as do his helpers. Trimble trains his helpers,instructshis helpers as to their duties,and tells his helpers to workovertime.At the time of the election Trimble had no help-ers; he was the only maintenance man the Respondent had.Before the Respondent hired men to act as maintenancehelpers the plant managers would generallytellTrimblewhom to have act as helpers. Trimble credibly testified thathe gave only routine instructions to helpers.Trimble has notbeen consulted by the plant manager concerning the prog-ress his helpers were making.Trimble punches the timeclock and earns$3 per hour. Hishelpers do not earn more than $2 per hour.U on these facts I conclude that the Union has failed tosatisfy the burden of proof required by Section 2(11) of theAct ofshowing that Tumble exercised independent judg-ment in his relations with his helpers, and that his instruc-tions to his helpers were of more than a routine nature.Accordingly,I recommend that the challenge to Trimble'sballot be overruled.B.The Union's Objectionsto the ElectionThe Regional Director in his Report on Objections andChallenged Ballots and Order Consolidating Cases con-cluded that a hearing was in order with respect to objections2, 3, 5, 6, 8, 10, and 12. The Union in its brief does not press ACS INDUSTRIES, INC.objection 10, which is based upon the conduct of RobertAtkinson, whom I have in effect found not to be a supervi-sor within the meaning of the Act. This objection must bedeemed withdrawn. The remaining objections are discussedbelow.1.Objection 2Objection 2 is that the Respondent adopted a new proce-dure on January 22, 1970, the day of the election, of lockingthe plant gate and stationing two uniformed and armedguards there (instead of the usual one guard) to check em-ployee status, and of checking on occasion by telephone tovenfy employeestatusbefore unlocking the gate. The re-cord in this case factually supports objection 2. However, Iam unable to understand how a tightening of security pre-cautions at the plant gate could be construed as impairingthe employees' freedom of choice at the polling place somedistance inside the gate, no matter how unreasonable theemployer's explanation for tightening security precautionsmay be.I recommendthat objection 2 be overruled.2.Objection 3This objection is based upon the Respondent's treatmentof the seven discharged employeeswhen theywent to theplant for the purpose of voting in the election.The factsshown by the record in this case are as follows:The pollswere scheduled to be open between 3:30 and 4:30 p.m.When the seven employees sought to enter the plant gate at3:30 in. they were informed by one of the' guards, after atelephone call to Plant Manager Morris, that they would notbe permitted to enter until 4:15.At 4:15 one of the guardsescorted the discharged employees through the productionarea to the foot of the stairs leading to the office where theballoting was being conducted.The guard waited there thefew minutes required for the seven employees to cast theirballots,and then escorted them back through the buildingand out of the gate.All of the employees, except the sevendischarged employees were allowed to remain in the pollingarea to observe the counting of the ballots.It appears that during the preelection conference whichimmediately preceded the setting up of the polling place inthe office the Respondent made known its intention to pre-vent the discharged employees from entering theplant until4:15 p.m.and also its intention to escort them to the pollingplace. Jolley,the union attorney,protested to Aaramstam,the Regional Director's agent conducting the election, thatthis was an impermissible procedure.Aaramstam,neverthe-less, allowed this procedure to be adopted.In view of theforegoing it appears inappro riate for me to conclude thatthe procedure followed interfered with the employees' free-dom of choice in the election.In any event,while theRespondent's treatment of the discharged employees whenthey presented themselves to vote may have appeared tothem to be unduly restrictive,I am not persuaded that thistreatment reasonably tended to destroy either their freedomor the freedom of the employees as a whole tovote as theychose in the election.I recommend that this objection beoverruled.3.Objection 5This objection is based on a conversation between PlantManagerobjectionandHelenHadley on the day before the393election.Hadley testifiedconcerningthis conversation asfollows:[he] said, "I can't say anything about 3:00 o'clock, buthow do you feel about the Union?I said, "Well, as faras I know, all I am interestedin is moremoney.... Isaid, "I do feel you have made a wonderfulplant man-ager and ifgiven time, you will even do better," and hesmiled and said, "I will tell you what.If I can't makeyou all happyin a ear's time, I will even help you getthe union in here:'Moms generally denied questioning any employees con-cerning theirunion inclinations.Moms also deniedHadley's testimony about asking her how she felt about theUmon. According to Moms:What I did say was-I had a canned speech. I wentaround to all the employees the day before the electionmaking sure I would allow myself twenty-four and ahalf hours, so I didn't infringeupon their rights, and Itold them that I would appreciate a no vote on thefollowing day, but that the election, however theywanted to vote, was their own business. I did feel likethat if they would give me a year's time-all that I hadever asked for was a year to try to prove that we couldmake the company into a productive and economicallysound organization and have some jobs for everybody.I credit Hadley's testimony concerning Moms' question-ing her concerning how she felt about the Union. Hadleyexhibited no hostility whatever to the Respondent and shewas much more likely to remember the details of the conver-sation than Morris, who by hisown admission,had spokento all the employees on the day before the election. I con-strueMorris' question as a veiled inquiry as to how Hadleywas going to vote in the election. In addition, consideringthe testimony of both Hadley and Morris concerning Mor-ris' further remarks to Hadley, I interpret them as intimat-ing that the employees would have greater benefits andgreater job security without a union than with a union.Morris' conduct on this occasion, in my opinion, exceededthebounds of permissible employer preelection cam-paigning.14 Accordingly, I recommend that objection 5 besustained.4.Objection 6This objection is based on a threat allegedly made byPlant Manager Moms at one of the meetings of employeescalled by him 2 or 3 days before theelection.The testimonyis conflicting. Ruth Jones,a witnesscalled by the Union,testified thatMorris, in response to the question posed byan employee whether there was any guarantee that the plantwould stay in Miami if the Unioncame in, replied that "itwas still a freecountry andI guess wecould move out if wewanted to." On the other hand, Lee Wallace,also called asa witnessby the Union, testified that Morrisanswered,"that it wasstill a freecountry and they were going to makecarpet whether we went union or didn't go union." Momsdenied that he made any threat to close the plant and ex-plained that he "told them it was a free country and that nounion could force a company or any other organization, to14Morris' questioning of Hadley on this occasion and his implied offersof benefits to the employees for rejectingthe Union alsoconstituted interfer-ence, restraint,and coercion in violation of Section 8(axl) ofthe Act, asalleged in the complaintin Case 16-CA-3867 394DECISIONS OF NATIONAL LABOR RELATIONS BOARDoperate at an economic loss indefinitely."In my opinionJones,in her testimony was giving the impressions createdby Moms'statement and was not stating Morris' actualwords.Wallace's testimony discloses no threat whatever.Under all the circumstances I credit Morris' testimony andconclude that his statement should not be deemed an inter-ference with the election.Accordingly,I recommend thatthis objection be overruled.5.Objection 8This objection is based upon the conduct of Rocky Fresh-our who is not an employee of the Respondent.Freshour isan employee of the Singer Sewing Machine Company.Freshour works in the Respondent'sMiami plant installingand servicing tufting machines.At noon on the day of the election Freshour stated withinthe hearing of three employees,as follows:I received my orders this morning that if the plant goesunion today,I am to load the tufting machines up andmove them back to Georgia.And he said,"What's more,Idon'tappreciate theidea of having to load them on skids and crate them up.The Respondent does not dispute the fact that some suchstatement was made by Freshour.It relies on Morris' testi-mony that he had given no such orders to Freshour and onthe legal proposition that Freshour had no authority tospeak for the Respondent.The Board has held,however,that the conduct of third parties not legally attributable tothe employer may constitute a basis for settingaside anelection where it created such an atmosphere of fear andcoercion as to render improbable employees'free choice.James Lees and Sons Company,130 NLRB 290;Owens-Corning FiberglassCorp.,179 NLRB No. 39,72 LRRM1289, 1293.In determining whether the conduct here complained ofmay reasonably be deemed to have created such an atmos-phere,the following should be taken into consideration.Information concerning possible removal of plant machin-ery is of such a nature that it is likely to be quickly passedalong to other employees,particularly in the period imme-diatelypreceding a representation election.Freshour'sstatement that he had orders,ifthe plant went union, tomove the tufting machines back to Georgia,made as it wasby a nonemployee who had no interest in the outcome ofthe election and who,by virtue of his responsibilities andduties in connection with the machines,presumably wouldbe in a position to know what he was talking about, wouldlikely be regarded as true by the employees hearing it orhearing about it. Such a statement,in my opinion,would beapt to have considerable impact upon employees then mak-ing up their minds how to vote in the election and wouldcreate an atmosphere of coercion which is incompatiblewith the employees making a trulyvoluntary and uncoerceddecision as to how to vote in the election.Although theRespondent was not responsible for the creation of thisatmosphere,I conclude since such an atmosphere did existand tended to prevent employees from exercising the freechoice which the Act contemplates,that Freshour's state-ment constituted grounds for setting aside the election. Irecommend that objection 8 be sustained.6.Objection 12The Union contends that four communications or hand-bills distributed by the Respondent to its employees be-tween January 11 and the morning of January 22,1970, theday of the election,overemphasized the possibility of strikesif the Union won the election,stressed the futility of collec-tive bargaining,and contained veiled threats of reprisalsand promises of benefits. I have carefully considered thesefour documents in light of the arguments in the Union'sbrief,but cannot agree with the Union's contentions regard-ing these documents. In my opinion these documents fallwithin the area of permissible employer electioneering. Irecommend that objection 12 be overruled.C.RecommendationsIn accordance with the foregoing conclusions,I recom-mend that the Regional Director open and count the ballotsof the 13 employees as to whose ballots the challenges wereoverruled,and if the Union received a majority of the validvotes cast,that it be certified as the exclusive bargainingrepresentative of the emplo ees in the appropriate unit; butif it be determined that the Union did not receive a majorityof such votes,that the election of January 22, 1970, be setaside and a new election conducted.Conclusions of Law1.By permanently discharging Sam Bunce,Tommy Sut-ton, Raymond Smith,Carl Randolph,Justine Vanover, Ma-mie Kyser,and Gene Vanover between November 12 and14, 1969,by laying off Ronnie Tims on November 12, 1969,and by discharging Claud Starks on January 28,1970, theRespondent has discouraged membership in United Rub-ber, Cork, Linoleum and Plastic Workers of America, AFL-CIO, by discrimination in regard to tenure,terms, and con-ditions of employment and has interfered with,restrained,and coerced its employees in the exercise of the rights guar-anteed in Section 7 of the Act,therebyengaging in unfairlabor practices in violation of Section 8(aX3) and(1) of theAct.2.By threatening employees with reprisals because oftheir union activity,engaging in surveillance over employ-ees attending a union meeting,and coercively questioningemployees concerning union matters,the Respondent hasfurther interfered with, restrained,and coerced its employ-ees in the exercise of the rights guaranteed in Section 7 ofthe Act,thereby enga.g in unfair labor practices in viola-tion of Section 8(axl)of the Act.3. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7)of the Act.THE REMEDYHaving found that the Respondent has engaged in unfairlabor practices,my recommended Order will direct that theRespondent cease and disist therefrom and take certainaffirmative action designed to effectuate the policies of theAct.I have found that the Respondent effected the dischargesand the layoffs of November12 to 14,1969, as part of anunlawful effort to pose an object lesson as to the adverseconsequences of affiliating with a union.Ihave furtherfound that the Respondent's problems with its tilecuttingmachines justified a temporary reduction in force at about ACS INDUSTRIES, INC.the time of these discharges and layoffs.The record indi-cates that a temporary layoff of 2 weeks would have suf-ficed,and this fact is taken into consideration in formulat-ing the backpay of the employees terminated in the Novem-ber 12 to 14 period.To remedy the Respondent's unlawful action in perma-nently terminating these empployees,my Recommended Or-der will provide that the Respondent offer each of theseemployees(excepting Ronnie Tims who has been reinstat-ed) immediate and full reinstatement to their former jobs,or if these jobs no longer exist, to substantially equivalentpositions,without prejudice to their seniority and otherrights and privileges,and make each of them and RonnieTims whole for their losses resulting from the Respondent'sdiscrimination against them,by payment to them of the sumbfmoney which they would have earned from a date 2weeks after the date of the discrimination against them untilthe date on which the Respondent offers them reinstate-ment,less their net interim earnings.Claude Starks, whowas discharged on January 28, 1970,is entitled to imme-diate reinstatement,with backpay for the entire period ofthe discrimination against him.Backpay shall be computedon a quarterly basis and shall include interest at 6 percentper annum,as provided inF.W.Woolworth Company,90NLRB 289, andIsis Plumbing&Heating Co.,138 NLRB716.Upon the foregoing findings and conclusions and pur-suant to Section 10(c) of the Act there is hereby issued thefollowing:RECOMMENDED ORDER 15The Respondent, ACS Industries, Inc., Miami, Oklaho-ma, its officers,agents,successors,and assigns,shall:1.Cease and desist from:(a)Discouraging membership in United Rubber, Cork,Linoleum and Plastic Workers of America, AFL-CIO, orany other labor organization, by discriminatorily dis-charging or laying off employees, or by discriminating inany other manner with respect to their hire and tenure ofemployment or any term or condition of employment.(b) Threatening employees with reprisals because of theirunion activity, engaging in surveillance over employees at-tending unionmeetings,coercively questioning employeesconcerning union matters, or in any othermanner interfer-ing with, restraining, or coercing its employees in the exer-cise of the rights guaranteed in Section 7 of the Act.2.Take the following affirmative action whichisneces-sar to effectuate the policies of the Act:(a) Offer toSam Bunce,Tommy Sutton, Raymond Smith,Carl Randolph, Justine Vanover, Mamie Kyser, Gene Van-over, and Claud Starksimmediateand full reinstatement totheir former jobs or, if those jobsno longer exist, to substan-tially equivalent positions, without prejudice to their senior-ity or other rights and privileges previously enjoyed, andmake each of them and Ronnie Tims whole for any loss ofpay suffered by reason of his discharge or layoff, in the15 In the event no exceptions are filed to this Recommended Order asprovided by Section 102.46 of the Rules and Regulations of the NationalLaborRelations Board,the findings,conclusions,recommendations, andRecommended Order herein shall, as provided,in Section 10(c) of the Actand in Section 102.48 of the Rules and Regulations,be adopted by the Boardand become its findings,conclusions,and order,and all objections theretoshall be deemed waived for all purposes395manner setforth in the section of this Decision entitled"The Remedy."(b) Notify the above-named employees if presently serv-ing in the Armed Forces of the United States of their rightto full reinstatement upon appplication in accordance withthe Selective Service Act and the Universal Military Train-ing and Service Act of 1948, as amended, after dischargefrom the Armed Forces.(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records, and reports, as well as all otherrecords neces-sary to analyze and compute the amount of backpay dueunder the terms of this Recommended Order.(d) Post at its plant in Miami, Oklahoma, copies of theattached notice marked "Appendix."16 Copies of said no-tice on forms provided by the Regional Director for Region16, after being duly signed by the Respondent's representa-tive, shall be posted by the Respondent immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Reason-able steps shall be taken by the Respondent to insure thatsaid notices are not altered, defaced, or covered by anyother material.(e) Notify the Regional Director for Region 16, in writing,within 20 days from the receipt of this Decision, what stepshave been taken to comply herewith.171' In the eventthatthe Board'sOrderis enforcedby a judgment of aUnited States Court of Appeals, thewords in the notice reading"Posted byOrder of the National LaborRelations Board" shall be changed to read"Posted pursuant to a judgmentof theUnited States Court of Appealsenforcingan Order ofthe NationalLaborRelations Board "17 In the eventthat thisRecommended Orderis adopted by theBoard, thisprovisionshall be modified to read. "Notify saidRegionalDirector, inwriting,within 10days fromthe dateof this Order whatsteps theRespondenthas takento comply herewith."APPENDIXNOTICE TOEMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial in which all parties had the opportunity topresent their evidence, it has been decided that we violatedthe law and we have been ordered to post this notice. Weintend to carry out the order of the Board and abide by thefollowing:WE WILL NOT threaten employees with discharge orother harmful consequences because they join or favora union.WE WILL NOT spy on employees attending unionmeetingsor coercively question employees concerningunion matters.WE WILL NOT in any other manner interfere with,restrain,or coerce employees in the exercise of theirright to form, join,or assistunions or to bargaincollectively through representatives of their ownchoosing. 396DECISIONSOF NATIONALLABOR RELATIONS BOARDWE WILL OFFER immediate reinstatement to SamBunce,Tommy Sutton,Raymond Smith, CarlRandolph,JustineVanover,Mamie Kyser, GeneVanover,and Claud Starks and will pay each of themand Ronnie Tims backpay as provided in the Board'sDecision and Order.ACS INDUSTRIES, INC(Employer)This is an official notice and must not be defaced byanyone.Thisnotice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or coveredby any othermaterial.Any questions concerning this notice or compliance withits provisions, may be directed to the Board'sOffice, 8A24Federal OfficeBldg., 819 Taylor St. Fort Worth, Texas76102,Telephone817-334-2921.DatedBy(Representative)(Title)